Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed in view of argument and remarks on 05/24/2021.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/14/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Shingaki (US 2014033874) and Yamazaki (US 5,961,744).
Shingakai discloses instant claimed grain oriented electrical steel sheet having Steel No 4 Table 2 within instant claimed compositions as illustrated in Table 1 (Page 3 of previous office action dated 02/23/2021)  However, Shingaki does not disclose instant claimed “A Fe content in the oxide layer and the tension-insulating coating is 70 to 250 mg/m2” as required by instant claim 1.
Yamazaki discloses a grain oriented silicon steel sheet by subject final annealed grain oriented steel sheet to soaking in a controlled oxidizing atmosphere wherein oxygen partial pressure PH2O/PH2<=0.15.

No prior art can be found to disclose instant claimed grain oriented steel sheet having same elemental compositions and A Fe content in the oxide layer and the tension-insulating coating is 70 to 250 mg/m2.
Hence, instant claims 1-2 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733